
	
		III
		112th CONGRESS
		1st Session
		S. RES. 209
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Dallas Mavericks on
		  winning the 2011 National Basketball Association Championship.
	
	
		Whereas the Dallas Mavericks finished the 2010–11 National
			 Basketball Association (NBA) season with a 57–25 record;
		Whereas, during the 2011 NBA Playoffs, the Mavericks
			 defeated the Portland Trailblazers, Los Angeles Lakers, Oklahoma City Thunder,
			 and Miami Heat en route to the NBA Championship;
		Whereas the Mavericks epitomized a never say
			 die attitude during the 2011 NBA Finals, overcoming losses in games 1
			 and 3 of the NBA Finals with thrilling fourth quarter comebacks in games 2, 4,
			 and 5 to take a 3–2 series lead;
		Whereas, on June 12, 2011, the Mavericks won the 2011 NBA
			 Championship in 6 games over the Miami Heat;
		Whereas the Mavericks owner Mark Cuban never wavered in
			 his commitment to bring an NBA championship to Dallas, fulfilling the vision of
			 founding owner Don Carter and past owner Ross Perot, Jr.;
		Whereas the President of Basketball Operations and General
			 Manager Donnie Nelson built a team complete with depth, versatility, and
			 humility;
		Whereas third-year Head Coach Rick Carlisle and his
			 assistants helped transform the Mavericks from a perennial playoff contender
			 into the NBA’s best;
		Whereas Dirk Nowitzki, who has spent his entire 13-year
			 career with the Mavericks, overcame injury and illness to average 26 points and
			 9.6 rebounds per game during the NBA Finals, earning the NBA Finals Most
			 Valuable Player Award;
		Whereas longtime Mavericks guard Jason Terry scored a game
			 high 27 points in game 6 to carry the Mavericks to the championship;
		Whereas 17-year NBA veteran Jason Kidd set the tone for
			 the Mavericks' success through his patient, calm, and disciplined
			 leadership;
		Whereas Shawn Marion, Tyson Chandler, DeShawn Stevenson,
			 and Jose Juan J.J. Barea provided balance on offense and defense
			 to help pave the way to the championship;
		Whereas the Mavericks bench was pivotal to the team’s
			 championship, with valuable contributions being made by the entire roster,
			 including guard Rodrigue Beaubois, forward Corey Brewer, forward Caron Butler,
			 forward Brian Cardinal, center Brendan Haywood, guard Dominique Jones, center
			 Ian Mahinmi, and forward Peja Stojakovic; and
		Whereas the Mavericks gave the city of Dallas its first
			 NBA Championship, a unique and special accomplishment for Mavericks fans
			 throughout the Dallas/Fort Worth Metroplex and around the world: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Dallas Mavericks for their outstanding heart, resolve, and determination in
			 winning the 2011 National Basketball Association Championship; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)Mavericks head
			 coach Rick Carlisle;
				(B)Mavericks general
			 manager Donnie Nelson; and
				(C)Mavericks owner
			 Mark Cuban.
				
